Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the arguments filed on 12/07/2021. Claims 1 through 6 are presently pending and are presented for examination. 
Information Disclosure Statement
	The Information Disclosure Statement submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Omoto JP2013211057A in view of Krunic US10083606B2 (hereinafter referred to as “Omoto” and “Krunic”).
Regarding claim 1, Omoto teaches a processor to execute a program; and a memory to store the program which, when executed by the processor (see Omoto page: 3, lines 25-27), 
Performs processes of,
Outputting guidance information about a guide point on a route (see Omoto page: 4, lines 8-10);
Detecting a light irradiation state with respect to a vehicle (see Omoto page: 4, lines 11-18);
…
Omoto does not teach
 Predicting whether a light irradiation state in which a driver feels dazzled will occur at a guide point to which the vehicle is moving, on a basis of the light irradiation state detected
and changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted to a second timing earlier than a first timing predetermined for the guide point.
However, Krunic teaches Predicting whether a light irradiation state in which a driver feels dazzled will occur at a guide point to which the vehicle is moving, on a basis of the light irradiation state detected (see Krunic, col. 1, lines 51-65).
and changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted to a second timing earlier than a first timing predetermined for the guide point (see Krunic col. 14, lines 35-45, line 67, and col. 15 lines 1-4). The map analysis instruction set 264 causes the glare detection system 260 to determine route segments and duration of travel between points, which leads to ranking or comparing alternative route options based on the overall glare factors. Furthermore, the date and time 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the navigation device as taught in Omoto to include the feature of changing the output timing as taught in Krunic to account for weather changes throughout the day.
Regarding claim 3, the combination of Omoto and Krunic teach the navigation device according to claim 1, Krunic further teaches wherein information showing a cause that makes the driver feel dazzled is outputted together with the guidance information outputted (see Krunic col. 1, lines 51-65).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the navigation device as taught in Omoto to include the feature of outputting the glare cause and guidance information outputted together to the driver as mentioned in Krunic in order to increase the awareness of the driver to avoid future collisions.
Regarding claim 4, the combination of Omoto and Krunic teach the navigation device according to claim 1, Omoto further teaches wherein the  processes further include detecting whether the driver takes a measure to prevent dazzling light, and, when it is detected that the driver takes the measure to prevent dazzling light, and, when it is detected that the driver takes the measure to prevent dazzling light, the output timing of the guidance information about the guide point to which the vehicle is moving is not changed from the first timing (see Omoto page: 4, lines 44-50).
Regarding claim 5, Omoto teaches a server comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs processes of (see Omoto page: 3, lines 25-27),
Outputting guidance information about a guide point on a route (see Omoto page: 4, lines 8-10);
…
Omoto does not teach predicting whether a light irradiation state in which a driver feels dazzled will occur at a guide point to which a vehicle is moving, on a basis of information about detection of a light irradiation state with respect to the vehicle;
changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted, to a second timing earlier than a first timing predetermined for the guide point.
And communicating with a vehicle-mounted device, to transmit the guidance information outputted.
However, Krunic teaches predicting whether a light irradiation state in which a driver feels dazzled will occur at a guide point to which a vehicle is moving, on a basis of information about detection of a light irradiation state with respect to the vehicle; (see Krunic, col. 1, lines 51-65)
changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted, to a second timing earlier than a first timing predetermined for the guide point (see Krunic col. 14, lines 35-45, line 67, and col. 15 lines 1-4). The map analysis instruction set 264 causes the glare detection system 260 to determine route segments and duration of travel between points, which leads to ranking or comparing alternative route options based on the overall glare factors. Furthermore, the date and time analysis influence the prediction of the glare detection data as the glare data changes over time. Therefore, it would be obvious to record and predict guidance information at different times as well since the guidance information is being influenced by the glare detection data. 
And communicating with a vehicle-mounted device, to transmit the guidance information outputted (see Krunic col. 6, lines 9-22).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the navigation device as taught in Omoto to include the feature of changing the output timing and a communicating mounted device as taught in Krunic in order to account for weather changes throughout the day and a communication mounted device in order to keep the driver alert of road conditions.
Regarding claim 6, Omoto teaches a navigation method comprising outputting guidance information about a guide point on a route (see Omoto page: 4, lines 8-10);
Detecting a light irradiation state with respect to a vehicle (see Omoto page: 4, lines 11-18);
…
Omoto does not teach Predicting whether a light irradiation state in which a driver feels dazzled will occur at a guide point to which the vehicle is moving
on a basis of the light irradiation state detected, and changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted to a second timing earlier than a first timing predetermined for the guide point.
However, Krunic teaches Predicting whether a light irradiation state in which a driver feels dazzled will occur at a guide point to which the vehicle is moving (see Krunic, col. 1, lines 51-65)
on a basis of the light irradiation state detected, and changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted to a second timing earlier than a first timing predetermined for the guide point (see Krunic col. 14, lines 35-45, line 67, and col. 15 lines 1-4). The map analysis instruction set 264 causes the glare detection system 260 to determine route segments and duration of travel between points, which leads to ranking or comparing alternative route options based on the overall glare factors. Furthermore, the date and time analysis influence the prediction of the glare detection data as the glare data changes over time. Therefore, it would be obvious to record and predict guidance information at different times as well since the guidance information is being influenced by the glare detection data. 

Therefore, it would have been obvious to a person having ordinary skill in the art to modify the navigation device as taught in Omoto to include the feature of changing the output timing and a communicating mounted device as taught in Krunic to account for weather changes throughout the day.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Omoto JP2013211057A in view of Krunic US10083606B2 and further in view of Koji JP2004142536A (hereinafter referred to as “Koji”).
Regarding claim 2, the combination of Omoto and Krunic teach the navigation device according to claim 1, Krunic further teaches wherein the processes further include predicting whether there will occur, at the guide point to which the vehicle is moving (see Krunic, col. 1, lines 51-65). 
…
However, neither Omoto nor Krunic teach … one of a state in which sunlight acts as backlight with respect to a field of view of the driver and a state in which the driver is irradiated with lamp light from an opposite vehicle.
However, Koji teaches … one of a state in which sunlight acts as backlight with respect to a field of view of the driver and a state in which the driver is irradiated with lamp light from an opposite vehicle (see Koji claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the navigation device as taught in Omoto to include the feature of a state in which sunlight acts as backlight with respect to a field of view of the driver as mentioned in Koji in order to determine the direction of the sun and to mitigate the glare experienced by the driver.
Response to Arguments
The arguments submitted by the applicant have been considered but are rendered to be moot. In response to the argument that Krunic does not disclose "changing an output timing of guidance information about the guide point in which occurrence of the light irradiation state in which the driver feels dazzled is predicted, to a second timing earlier than a first timing predetermined for the guide point." As mentioned above in Krunic col. 14, lines 35-45, line 67, and col. 15 lines 1-4). The map analysis instruction set 264 causes the glare detection system 260 to determine route segments and duration of travel between points, which leads to ranking or comparing alternative route options based on the overall glare factors. Furthermore, the date and time analysis influence the prediction of the glare detection data as the glare data changes over time. Therefore, it would be obvious to record and predict guidance information at different times as well since the guidance information is being influenced by the glare detection data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170336515 A1 teaches a navigation device that include measuring scattered light with respect to irradiation light.
WO 9641231 A1 teaches an apparatus and method for reducing light intensity from the sun and oncoming vehicles.
US 9754485 B2 teaches conducting traffic analysis in real-time along with a series of routes that can be taken.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664